DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of copending Application No. 16/495,248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because current independent claim includes the same limitations of the copending claims except for the order in which the limitations are claimed.  In current independent claim 1 does not indicate it is a print apparatus until a dependent claim 6.  The current independent claim 1 includes the limitation of disregarding traffic sent to the first address while the copending application does not include that limitation until dependent claim 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fister et al PN 2013/0054933 in view of Chao PN 2009/0177823.



In regards to claim 3:  Fister et al uses the word command.  A command is a task.
In regards to claim 4:  Fister et al teaches functions such as a print engine, and paper advance but does not expressly state these tasks are performed via a command to perform them.  Only that the system has these functions.  Official notice is taken that commands to print, advance paper, select ink color etc. are standard printer commands.  It would have been obvious to a person of ordinary skill in the art to include these tasks in the commands sent to the print apparatus.
In regards to claim 5:  Chao teaches assigning each slave its own time window and not responding outside its time window.  The time window with that is longer is selected to be identified as the second command time period.
In regards to claim 6:  Fister et al teaches the apparatus is a printer.
In regards to claim 7:  Fister et al teaches a memory 108. Storing information about the print material container.
In regards to claim 8:  Fister et al teaches a second logic circuit (204a to 204n).
In regards to claim 13:  Chao teaches the slave being accessible during the window it is assigned. Via its assigned address.
.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fister et al PN 2013/0054933 in view of Chao PN 2009/0177823 as applied to claim 8 above, and further in view of Pan et al PN 2012/0243559.
In regards to claim 9:  Fister et al teaches the slaves being on a multidrop i2c bus as opposed to being connected via a dedicated signal path.  Pan et al teaches slaves being connected via an i2c bus in a daisy chained manner with each slave having a dedicated signal path (WSo1 to WSOm-1) for accessing the next slave it would have been obvious to a person of ordinary skill in the art to connect via a daisy chain because this is a common method of controlling expandability.
In regards to claim 10:  in Pan et al the signal WSo1 is present during the entire time Slave 1 is communicating to slave 2.
In regards to claim 11-12:  Fister et al teaches a level sensor (Para [0040]) “ink/toner level”.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fister et al PN 2013/0054933 in view of Chao PN 2009/0177823 as applied to claim 13 above, and further in view of Booth et al PN 2016/0110535.
In regards to claim 15:  Fister et al teaches operating with either a first address assigned or a second address assigned but does not expressly state the operations are different modes.  Booth et al teaches Figure 2 Para [0007]) “responding to a first serial communication received via the serial communication connection addressed to the module communication address, and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 in view of CHAO ‘823 with the authentication circuit configured to perform different commands (modes) in accordance with different operating voltages as taught by Booth et al because the operating behavior of, for example, an authentication module attached to a toner bottle may be different than the operating behavior of an authentication module attached to a fuser even though the authentication modules are identical. This further improves manufacturing efficiency [0006][0030].
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fister et al PN 2013/0054933 in view of Chao PN 2009/0177823 and Booth et al PN 2016/0110535 as applied to claim 15 above, and further in view of Lee PN 2015/0089630.
In regards to claim 16: Fister et al in view of Chao teach authorization but does not teach cryptographically authorization.  Lee teaches (FIG. 1, FIG. 14, [0147], “authentication and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 in view of CHAO ‘823 with the authentication and encoding of data fora consumable unit in case an authentication event occurs as taught by LEE ‘630 because it would effectively authenticate a consumable unit even when a 3 party hacked in [0013].
In regards to claim 17:  Fister et al teaches a second logic circuit (204a to 204n).
In regards to claim 18:  CHAO teaches a logic circuitry package, wherein the package is not accessible via the second address for at least one of a second time period preceding the first time period or a third time period following the first time period (FIG. 5, [0007], “The bus comprises a timing module for assigning a window in time during which a slave device communicates with the master device.”; [0019], “Step S2: the master device 10... assigning a time window to each slave device”; [0021], “Step S4: the master device 10 assigning an address to the slave device”; [0024], “Step S7:the master device 10 checking if all the time windows for the slave devices 20, 30, and 40 have elapsed” where the master device may not communicate 
In regards to claim 19:  Chao teaches once the master device 10 assigns a (new) time window (first time period) for each slave device and an(new) address (second address) to the slave device, the new address would be an initial (second) address when the new time window (first time period) starts after the previous time window has elapsed.).
In regards to claim 20:  Fister et al teaches FIG. 4, [0028], “initiate at least one address change operation on a component upon initialization or reset, such as after installation or at an instance when power is first supplied to the component, in order to change a default address to a different address”; [0035], “Each of components 204a-204n may be equipped with a dynamic address generator circuit and/or software 230a-230n for dynamically changing its respective address upon request by bus master112.” where a command may be initiated to change a default address (initial second address) to a different address (second address; temporary address) by dynamically changing its respective address via the dynamic address generator circuit and/or software 2 30a-230n. In the beginning, the command would be sent by accessing the default address prior to the change of their address.).
Claims 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fister et al PN 2013/0054933 in view of Chao PN 2009/0177823, Booth et al PN 2016/0110535 and Lee PN 2015/0089630 as applied to claim 19 above, and further in view of Koshisaka et al PN 2020/0159689.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FISTER ‘933 in view of CHAO ‘823 with the assignment of the (same) group address for each I3Cs lave as taught by Koshisaka et al because it would enable communications to be efficiently performed by avoiding repeatedly performing same operations on individual devices [0007-0008].
In regards to claim 24:  Fister et al teaches a memory 108. Storing information about the different print material containers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abraham et al PN 9,137,092 has a device that is assigned a first address during a first time period and a second address during a second time period Column 1 lines 27-53.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187